


Exhibit (10)(i)

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

(As Amended and Restated Effective January 1, 2014)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Establishment

 

1

1.1

Establishment and Purpose

1

1.2

Applicability

1

 

 

 

ARTICLE II

 

 

Participation

 

1

2.1

Eligibility and Participation

1

2.2

Duration

1

 

 

 

ARTICLE III

 

 

Benefit/Payment

 

2

3.1

Accrued Benefit

2

3.2

Time and Method of Payment

2

 

 

 

ARTICLE IV

 

 

Funding

 

3

4.1

Funding

3

 

 

 

ARTICLE V

 

 

Amendment, Administration

 

3

5.1

Amendment and Termination

3

5.2

Administration

3

5.3

Deduction of Taxes from Amounts Payable

4

5.4

Indemnification

4

5.5

Expenses

4

 

 

 

ARTICLE VI

 

 

Miscellaneous

 

4

6.1

Interests not Transferable

4

6.2

Contract of Employment

4

6.3

Headings

4

6.4

Invalidity

4

6.5

Law Governing

5

6.6

Compliance with Code Section 409A

5

6.7

Compensation Clawback Policy

5

 

--------------------------------------------------------------------------------


 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2014)

 

ARTICLE 1

 

Establishment

 

1.1                               Establishment and Purpose.  The Empire
District Electric Company (the “Employer”) adopted The Empire District Electric
Company Supplemental Executive Retirement Plan (the “Plan”), effective as of
January 1, 1994 (the “Effective Date”).  The purpose of the Plan was and remains
to provide each Participant in the Plan with the benefits the Participant would
have received under The Empire District Electric Company Employees’ Retirement
Plan (the “Retirement Plan”) except for the limitations on compensation and
benefits imposed under Sections 401(a)(17) and 415(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor thereto.  The Plan was
amended and restated as of January 1, 2008, to comply with the requirements of
Section 409A of the Code.  Effective as of January 1, 2014 (the “Restatement
Date”), the Employer hereby further amends and restates the Plan to read as set
forth in this document.  For purposes of ERISA, the Plan is intended to be
“unfunded” and to benefit only a “select group” of management employees of the
Employer.

 

1.2                               Applicability.  The provisions of this
restated Plan shall apply only to a person who terminates employment with the
Employer on or after the Restatement Date and shall not apply to any person not
in the active employ of the Employer on or after the Restatement Date.

 

ARTICLE II
Participation

 

2.1                              Eligibility and Participation.  Each officer of
the Employer who is a participant in the Retirement Plan and whose accrued
benefit under the Retirement Plan is reduced by either the limitation on
compensation imposed by Section 401(a)(17) of the Code or the limitations on
benefits imposed by Section 415 of the Code shall become a “Participant” in this
Plan as of the thirtieth (30th) day of the calendar year following the calendar
year in which such a reduction first occurs; provided that no person shall be or
become a Participant hereunder prior to January 1, 1994.

 

2.2                               Duration.  Any person who becomes a
Participant shall continue to be a Participant as long as the Participant is
entitled to benefits hereunder.

 

--------------------------------------------------------------------------------


 

ARTICLE III
Benefit/Payment

 

3.1                               Accrued Benefit.

 

Benefit Amount.  If at any time any benefit otherwise payable under the
provisions of the Retirement Plan with respect to a Participant, including any
benefit payable to a Participant’s spouse or other beneficiary, shall be reduced
by reason of the limitations on maximum benefits imposed under Section 415(b) of
the Code and/or the limitation on the amount of compensation that may be
considered under Section 401(a)(17) of the Code, the Participant, or the
Participant’s spouse or other beneficiary, shall be entitled to receive a
benefit under this Plan (an “Accrued Benefit”) equal to the excess, if any, of

 

(1)                                 The amount of the benefit under the
Retirement Plan, calculated without regard to the limitations imposed by
Sections 415 and 401(a)(17) of the Code and with any amounts deferred by the
Participant under an Employer-sponsored deferred compensation plan treated as
compensation for purposes of this determination, over

 

(2)                                 The amount of the benefit under the
Retirement Plan as limited by Sections 401(a)(17) and 415 of the Code.

 

In calculating the benefit amount described in Paragraph 3.1(a)(1), (i) the
compensation of a Participant for years prior to 1994 shall not exceed the
Section 401(a)(17) limit in effect for each of those years, and (ii) for 1994
and subsequent years, the compensation of a Participant shall not exceed the
Section 401(a)(17) limit that would have applied for each such year if not for
the amendment of that provision by the Omnibus Budget Reconciliation Act of 1993
(i.e., the compensation limitation that applies to “grandfathered” participants
in governmental plans, which amount is $385,000 for 2014).  In the event such
dollar limitation is no longer determined by the IRS, the Employer shall adopt
an appropriate substitute index to measure increases in the cost of living, and
the limit on the compensation to be considered shall be adjusted in accordance
with that index.

 

(b)                                 Vesting.  A Participant’s Accrued Benefit
under this Plan shall vest at the same time, if ever, that the Participant
becomes vested in a benefit under the Retirement Plan.

 

3.2                               Time and Method of Payment.  Subject to
Section 6.6, a Participant’s Accrued Benefit shall be paid in accordance with an
election as to the time and form of payment made by the Participant on or before
the date on which the individual first becomes a Participant in the Plan (as
described in Section 2.1), pursuant to procedures established by the Employer
and consistent with Section 409A of the Code; provided, however, that in the
case of an individual who first became a Participant on or before December 31,
2007, the Accrued Benefit shall be paid in accordance with an election as to the
time and form of payment made on or before December 31, 2007, pursuant to
procedures established by the Employer and consistent with transition
rules established by the Internal Revenue Service under Section 409A of the
Code.  The available options as to the form and time of payment of an Accrued
Benefit shall be the same as the payment options that are available for the
corresponding benefits

 

--------------------------------------------------------------------------------


 

under the Retirement Plan on the date the election is made; provided, however,
that a Participant may not elect to receive his or her Accrued Benefit in the
form of a lump-sum payment.  Notwithstanding the foregoing, in accordance with
regulations under Section 409A of the Code, a Participant may, at any time prior
to his or her benefit commencement date, elect to change the form of payment of
his or her Accrued Benefit from one type of life annuity to another actuarially
equivalent type of life annuity which is an available option at the time of the
change and which has the same scheduled commencement date, and may also change
the beneficiary of any such annuity payments that might be due after the
Participant’s death.  For this purpose, actuarial equivalency shall be
determined in accordance with the actuarial assumptions set forth in the
Retirement Plan.

 

ARTICLE IV
Funding

 

4.1                               Funding.  All benefits under this Plan shall
be paid directly from the general funds of the Employer, and no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment.  No Participant, spouse, or beneficiary shall have any
right, title or interest whatever in or to any investments that the Employer may
make to aid the Employer in meeting its obligations hereunder.  Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Employer and any Participant, spouse, or beneficiary
of a Participant.  To the extent that any person acquires a right to receive
payments hereunder, such rights shall be no greater than the right of an
unsecured creditor of the Employer.  Notwithstanding the foregoing, the Employer
may, in its sole discretion establish a grantor trust, commonly known as a Rabbi
Trust, as a vehicle for accumulating the assets needed to pay the promised
benefits.  In the event a Rabbi Trust is established, such trust shall be funded
in accordance with an actuarial funding method and actuarial assumptions
designed, in the reasonable judgment of an actuary named by the Employer, to
replicate the funding policy followed with respect to the Retirement Plan.

 

ARTICLE V
Amendment, Administration

 

5.1                               Amendment and Termination.  The Employer
intends the Plan to be permanent, but it reserves the right at any time to
modify, amend, or terminate the Plan, provided that the Employer shall not
cancel, reduce, or otherwise adversely affect the amount of benefits of any
Participant accrued as of the date of any such modification, amendment, or
termination, without the consent of the Participant.

 

5.2                               Administration.  The Plan shall be
administered by the Board of Directors of the Employer, which shall be
authorized to interpret the Plan, to adopt rules and practices concerning the
administration of the Plan, to resolve questions concerning the eligibility for,
or the amount of, an Accrued Benefit, and to delegate all or any portion of its
authority hereunder to a committee of the Board of Directors or to designated
officers or employees of the Employer.

 

--------------------------------------------------------------------------------


 

5.3                               Deduction of Taxes from Amounts Payable.  The
Employer may deduct from the amount to be distributed under the Plan such amount
as the Employer, in its sole discretion, deems proper for the payment of income,
employment, death, succession, inheritance, or other taxes with respect to
benefits under the Plan.

 

5.4                               Indemnification.  The Employer shall indemnify
and hold harmless each employee, officer, or director of the Employer to whom is
delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon the individual (including, but not
limited to, reasonable attorney fees) which arise as a result of  the
individual’s actions or failure to act in connection with the operation and
administration of the Plan, to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Employer.  Notwithstanding the
foregoing, the Employer shall not indemnify any individual for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

5.5                               Expenses.  The expenses of administering the
Plan shall be paid by the Employer.

 

ARTICLE VI
Miscellaneous

 

6.1                               Interests not Transferable.  Benefits payable
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary, including any such
liability which is for alimony or other payments for the support of a spouse or
former spouse, or for any other relative of a Participant, prior to actually
being received by the person entitled to the benefit under the terms of the
Plan, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, charge, or otherwise dispose of any right to benefits payable
hereunder shall be void.  The Employer shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any
person entitled to benefits hereunder.  If any person shall attempt to alienate,
sell, transfer, assign, pledge, or otherwise encumber a Participant’s benefit
under this Plan, or if by reason of a Participant’s bankruptcy or other event
happening at any time such benefit would otherwise devolve upon any other person
or would not be enjoyed by the person entitled thereto under the Plan, the Board
of Directors of the Employer, in its discretion, may terminate the interest in
any such benefit of the person entitled thereto under the Plan and hold or apply
it to or for the benefit of such person, or such person’s spouse, children, or
other dependents, in such manner as the Board of Directors may deem proper.

 

6.2                               Contract of Employment.  Nothing contained
herein shall be construed to constitute a contract of employment between a
Participant and the Employer.

 

6.3                               Headings.  The headings of articles and
sections are included solely for convenience of reference, and if there is any
conflict between such headings and the text of this Plan, the text shall
control.

 

6.4                               Invalidity.  If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions, to the extent invalid or unenforceable, had
not been included.

 

--------------------------------------------------------------------------------


 

6.5                               Law Governing.  This Plan shall be construed
and enforced according to the laws of the State of Missouri, other than its laws
respecting choice of law.

 

6.6                               Compliance with Code Section 409A. 
Notwithstanding anything in this Plan to the contrary,

 

(a)                                 If a Participant is a “specified employee”
(within the meaning of Section 409A of the Code and the regulations thereunder
and as determined by the Employer in accordance with said Section) at the time
of the Participant’s separation from service (as defined below), the payment of
any benefit under this Plan shall be made no earlier than the date which is 6
months after the date of the Participant’s separation from service (or, if
earlier than the end of such 6-month period, the date of the Participant’s
death), and

 

(b)                                 A Participant shall be deemed to have
terminated from employment for purposes of this Plan if and only if the
Participant has experienced a “separation from service” within the meaning of
said Section 409A and the regulations thereunder.

 

To the extent any payment under this Plan is subject to the 6-month delay
described in Subsection (a), such payment shall be paid immediately after the
end of such 6-month period (or the date of the Participant’s death, if
earlier).  The provisions of this Plan shall be interpreted and operated
consistently with the requirements of Section 409A of the Code and the
regulations thereunder.

 

6.7                               Compensation Clawback Policy.  In the event
the Employer adopts a compensation recovery (“clawback”) policy, in accordance
with Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, such policy shall apply to any benefits payable under this Plan to
Participants who are subject to that policy.

 

IN WITNESS WHEREOF, the Employer has caused this restatement of the Plan to be
executed on its behalf this 30th day of October 2014, but to be effective as of
January 1, 2014.

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

By:

/s/ Bradley P. Beecher

 

Title:

President and Chief Executive Officer

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Janet S. Watson

 

 

Title:

Secretary

 

 

 

--------------------------------------------------------------------------------
